Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 1 of 31                       PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


PERKINS & MARIE CALLENDER’S, LLC,                  )
                                                   )
                       Plaintiff,                  )
                                                   )       Case No. _______________
v.                                                 )
                                                   )
5171 CAMPBELLS LAND CO., INC.,                     )
WILLIAM T. KANE, and KRISTINE                      )
KOCHIS,                                            )
                                                   )
                                                   )
                       Defendants.                 )


                                     VERIFIED COMPLAINT


         Perkins & Marie Callender’s, LLC (“PMC,” or “Plaintiff”), by and through counsel, file

this Verified Complaint against Defendants 5171 Campbells Land Co., Inc. (“Defendant CLC”),

William T. Kane (“Defendant Kane”), and Kristine Kochis (“Defendant Kochis”) (collectively,

“Defendants”) for, among other requests, monetary damages and enforcement of certain

restrictive covenants, and alleges as follows:

                                      I.      THE PARTIES

         1.        PMC is a limited liability company organized and existing under the laws of the

State of Delaware with its principal place of business located in Memphis, Tennessee.

         2.        Defendant CLC is a Pennsylvania corporation whose principal place of business

is located at 535 Smithfield Street, Suite 1300, Pittsburgh, PA 15222.

         3.        Upon information and belief, Defendant Kane and Defendant Kochis are citizens

of Pittsburgh, Pennsylvania for jurisdictional purposes.



4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 2 of 31                            PageID 2



                             II.          JURISDICTION AND VENUE

         4.        This Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121,

as it involves federal trademark law under the Lanham Act; under 18 U.S.C. § 1836, et seq., as it

is a civil action arising under the Defend Trade Secrets Act; and under 28 U.S.C. § 1331 as it

involves a federal question.

         5.        This Court further has supplemental or pendant jurisdiction over PMC’s state law

claims because the claims are so related to PMC’s federal law claims that they form part of the

same case or controversy under Article III of the United States Constitution. See 28 U.S.C. §

1367.

         6.        This Court has personal jurisdiction over Defendants because, in the course of

operating the Perkins franchised restaurants at issue, Defendants through their agent Defendant

Kane a meeting with PMC in Memphis, Tennessee and directed Defendants’ business activities

into Memphis, Tennessee in order to execute the franchising License Agreements and their

Attachments, Addendums, and Amendments entered into between the Parties.

         7.        Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2).

                                   III.     THE CONTROVERSY

A.       The PMC System and Marks

         8.        Since 1958, PMC and or its predecessors-in-interest and through its licensees has

developed a business system for establishing, operating, and licensing distinctive, fast-casual

restaurants serving the public under the name “PERKINS” or “Perkins®” (and Design)

(hereinafter referred to collectively as “Perkins”).




                                               Page 2 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 3 of 31                        PageID 3



         9.        The food, beverage, and other products served and sold by Perkins restaurants are

prepared in accordance with PMC's unique techniques, special equipment and processes,

standards and specifications, products, and other methods (the “System”).

         10.       Each restaurant is also designed pursuant to PMC's plans and specifications for

construction, conversion, remodeling, decorating, equipment and layout, and is operated in

accordance with PMC's distinctive business formats, construction plans, inspection and

consultation programs, signs, flags, equipment, layouts, methods, specifications, standards,

recipes, confidential information, trade secrets, operating procedures, training programs and

materials, guidance, policy statements and related materials, designs, advertising, publicity,

marketing programs, and other materials.

         11.       On June 7, 1966, PMC obtained from the United States Patent and Trademark

Office (“USPTO”) a federal trademark registration for its Perkins trademark, U.S. Registration

No. 809,680 for use on “restaurant services.” A true and correct copy of U.S. Registration No.

809,680 is attached as Exhibit 1.

         12.       In addition, PMC owns, uses, promotes, and licenses certain federally-registered

trade names, trademarks, service marks, and other commercial symbols and applications related

thereto, including some of the relevant U.S. trademark registrations listed in the table below:

Registration         Trademark                               Goods                Date of First Use
No.                                                                               and Date of First
                                                                                  Use in Commerce

2,490,366            PERKINS      RESTAURANT          & Bakery Products,          First use - April 26,
                     BAKERY                             Restaurant Services       1999; First use in
                                                                                  commerce - April 26,
                                                                                  1999




                                              Page 3 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 4 of 31            PageID 4



2,492,247                                       Bakery Products,       First use - April 26,
                                                Restaurant Services    1999; First use in
                                                                       commerce - April 26,
                                                                       1999




1,464,960                                       Restaurant and         First use - Dec. 6,
                                                Bakery Services        1985; First use in
                                                                       commerce - Dec. 6,
                                                                       1985




1,403,560                                       Restaurant and         First use - Dec. 2,
                                                Bakery Services        1985; First use in
                                                                       commerce - Dec. 2,
                                                                       1985




1,403,558                                       Restaurant Services    First use - Dec. 2,
                                                                       1985; First use in
                                                                       commerce - Dec. 2,
                                                                       1985




1,231,484                                       Providing Restaurant   First use - Dec. 2,
                                                Services               1980; First use in
                                                                       commerce - Dec. 2,
                                                                       1980




                                 Page 4 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 5 of 31                          PageID 5



1,203,149                                                     Restaurant Services   First use - March 5,
                                                                                    1979; First use in
                                                                                    commerce - March 5,
                                                                                    1979




         13.       True and correct copies of the PMC trademark registrations for Perkins set forth

in the above table are attached hereto as collective Exhibit 2.

         14.       PMC’s trademarks are hereinafter collectively referred to as the “Marks.”

         15.       There are 371 Perkins restaurants operated in 32 states and five Canadian

provinces. The Perkins system includes 117 company-owned and operated restaurants and 254

franchised units. PMC has invested substantial time, skill, effort, and money in developing,

promoting, and advertising its unique System and in the development and protection of its Marks

and trade names.

         16.       As a result of PMC’s advertising, marketing, promotional, and other efforts, the

Perkins’ Marks have gained widespread recognition and customer goodwill for providing the

highest standards of quality and hospitality in the restaurant industry.

         17.       PMC provides its unique services to the general public through authorized

licensees/franchisees through licensing agreements.

         18.       Defendants are and/or were among the system of authorized licensees and, after

attending PMC’s training course, utilized the benefits of the PMC Marks and System in

operation of their Perkins licensed units in territories that included the states of the State of Ohio,

the Commonwealth of Pennsylvania, and the State of New York.




                                               Page 5 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 6 of 31                          PageID 6



B.       The License Agreements

         19.       On February 13, 2017, Unique Ventures Group, LLC (“Unique” or the “Debtor”)

filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code at

Case No. 17-20526-TPA in the United States Bankruptcy Court of Western Pennsylvania (the

“Bankruptcy Case”).

         20.       The Debtor was licensee of twenty-eight (28) Perkins restaurants pursuant to

License Agreements by and between the Debtor and Perkins (the “Unique License

Agreements”).

         21.       On March 23, 2017, M. Colette Gibbons (the “Trustee”) was appointed as the

Chapter 11 Trustee for the Debtor.

         22.       Among other things, the Trustee was charged with the responsibility of selling the

Debtor’s assets which consisted primarily of the Unique License Agreements.

         23.       On October 30, 2017, the Trustee filed a motion to sell and assign substantially all

of the Debtor’s assets, including the Unique License Agreements.

         24.       At a hearing and auction conducted by the judge in the Bankruptcy Case, on

January 9, 2018, CLC was identified as having submitted the highest and best offer for the

Debtor’s assets.

         25.       Final approval of the sale was delayed until an additional hearing on January 24,

2018.

         26.       On January 29, 2018, an order was entered in the Bankruptcy Case approving the

sale of substantially all of the Debtor’s assets, including the Unique License Agreements, to

CLC.




                                               Page 6 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 7 of 31                         PageID 7



           27.     According to reports from the Trustee, on the eve of closing scheduled for

January 30, 2018, it appeared that CLC (a) lacked sufficient cash to close the transaction, (b)

failed to timely deliver a letter of credit required by the Asset Purchase Agreement by and

between CLC and the Trustee (the “APA”) and (c) was unable to pay cure costs and assumed

liabilities required by the APA.

           28.     The Trustee and CLC engaged in substantial negotiations to allow for a closing

which ultimately occurred on February 13, 2018.

           29.     In connection with this closing, on behalf of CLC, Defendant Kane signed

twenty-seven (27) License Agreements (one “Agreement” or the “Agreements”) with PMC for

non-exclusive licenses to operate twenty-seven (27) Perkins franchise units in Ohio,

Pennsylvania, and New York.

           30.     With   the   Agreements,   Defendant      Kane   also   signed   the   Disclosure

Acknowledgement Statement as “Attachment A” to the Agreements, and Defendants Kane and

Kochis signed the Guarantee and Assumption of Licensee’s Obligations as “Attachment B” to

the Agreements (the “Guaranty”). Additionally, the Parties executed an Addendum and an

Amendment to the Agreements.

           31.     As a result of this Guaranty, the contractual obligations set forth in the

Agreements apply equally to Defendants Kane and Kochis.

           32.     Each of the Licensing Agreements, Attachments, Addendums, and Amendments

contain identical language defining the terms, conditions, rights, and obligations between the

Parties.




                                              Page 7 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 8 of 31                   PageID 8



         33.       The Licensing Agreements permitted CLC to operate their Perkins units at the

following locations in Ohio, Pennsylvania, and New York, identified by store numbers and

names (the “Restaurant” or, collectively, the “Restaurants”):

Store                        Name                                    City/State
 2474    Warren (Niles)                                Warren, OH
 2537    New Castle                                    New Castle, PA
 3346    Clarion                                       Clarion, PA
 3382    Ashland                                       Ashland, OH
 3383    Ashtabula - Prospect                          Ashtabula, OH
 3388    Canfield - E Main Street                      Canfield, OH
 3448    Titusville - Central Ave.                     Titusville, PA
 3458    Erie - East                                   Erie, PA
 3459    Erie - South                                  Erie, PA
 3460    Erie - West                                   Erie, PA
 3463    Greenville - Hadley Road                      Greenville, PA
 3464    Grove City - W. Main Street                   Grove City, PA
 3466    Indiana                                       Indiana, PA
 3474    Hermitage (Sharon)                            Hermitage, PA
 3495    Warren - Elm Rd.                              Warren, OH
 3523    Corry - Columbus Ave.                         Corry, PA
 3525    Bradford - Bolivar Dr.                        Bradford, PA
 3531    Olean - State Street                          Olean, NY
 3572    Warren - Ludlow St.                           Warren, PA
 3573    Conneaut - Rt 20 W Conneaut Pl                Conneaut, OH
 3604    Meadville                                     Meadville, PA
 3670    Youngstown - Boardman                         Youngstown, OH
 3709    Middleburg Heights (Cleveland)                Middleburg Heights, OH
 3730    Mars (Cranberry Township)                     Cranberry Township, PA
 3731    Canton                                        Canton, OH
 3794    Austintown                                    Austintown, OH
 3844    Brooklyn                                      Brooklyn, OH

         34.       In order to provide with this Complaint a representative Licensing Agreement

from each state in which CLC was licensed to operate a Perkins Restaurant, true and correct

copies of the Licensing Agreements, Attachments, Addendums, and Amendments for Ashtabula


                                             Page 8 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 9 of 31                           PageID 9



- Prospect (OH), Grove City - W. Main Street (PA), Olean - State Street (NY), are attached

hereto as collective Exhibit 3.

         35.         The Agreements gave CLC non-exclusive licenses to operate the Restaurants and

to use the PMC System and the Marks in their operation, under specific terms and conditions

which created specific rights and obligations.

         36.         Under Section 4.A. of the Agreements, Defendants acknowledged that their right

to use the Marks was derived from the Agreements and was limited to their operation of the

Restaurants pursuant to and in compliance with the Agreements. Further, Defendants agreed that

all of their usage of the Marks and any goodwill established by their use of the Marks was to the

exclusive benefit of PMC.

         37.         Under Section 6. of the Agreements, Defendants acknowledged and agreed that

PMC possessed certain confidential and proprietary information and trade secrets (defined in the

Agreements as the “Confidential Information”) consisting of, but not limited to,

               (1)          methods and procedures relating to the development and operations of
                            Perkins restaurants, whether contained in the Operations Manual or
                            otherwise;

               (2)          secret recipes and flour and other mixes, menu analysis, and methods of
                            preparation of Products and services offered in Perkins restaurants;

               (3)          methods, procedures, and techniques for preparing, packaging, marketing,
                            selling and delivering Products and services offered in Perkins restaurants;

               (4)          knowledge of test programs, concepts, and results relating to the planning,
                            development and testing of the System and Products and services offered
                            in Perkins restaurants;

               (5)          sources of purchase of food, beverages and other ingredients used by
                            Perkins restaurants;

               (6)          marketing programs and image; and



                                                 Page 9 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 10 of 31                        PageID 10



               (7)          methods, techniques, specifications, procedures, information, systems and
                            knowledge of and experience in the development, licensing, and operation
                            of Perkins restaurants.

         38.         Also under Section 6., Defendants agreed PMC has invested a substantial amount

of money and time in developing the Confidential Information. They also agreed that the

Confidential Information is a valuable asset of PMC’s System and includes trade secrets, all of

which warranted Defendants’ agreeing to prevent unauthorized use or disclosure of the

Confidential Information.

         39.         Under Section 7.A. of the Agreements, Defendants agreed to pay a royalty fee to

PMC every week based on each Restaurant’s Gross Sales from the previous week. Defendants

also agreed that all royalty fees, Marketing Fund contributions (as described in Section 9.),

amounts due for purchases from PMC or its subsidiaries or affiliates, and other amounts owed

would accrue interest on the first day of the month or period, whichever were applicable,

immediately following the date such amounts were due at the highest applicable legal rate for

open account business credit, not to exceed one and one-half percent (1.5%) per month or period.

Defendants further acknowledged that their failure to pay all amounts when due would constitute

grounds for PMC to terminate the Agreements.

         40.         Under Sections 8.A. and 8.C. of the Agreements, Defendants agreed to conduct

their Perkins franchised Restaurants in a manner that would preserve and enhance the goodwill

associated with Perkins’ Marks and System, including offering high quality food service and

observing the highest standards of cleanliness and sanitation;

         41.         Specifically, under Section 8.C.1. of the Agreements, Defendants agreed that they

would purchase Perkins proprietary flour, pancake, cookie, muffin, and other mixes and batters




                                                Page 10 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 11 of 31                    PageID 11



developed with secret recipes and formulas, only from PMC or a third party licensed to prepare

and sell such products.

         42.       Under Section 8.D. of the Agreements, Defendants acknowledged that the

operation of the Restaurants in compliance with Perkins’ high standards is important to both

Perkins/PMC and all other Perkins restaurant franchisees, and Defendants agreed to comply with

all mandatory specifications, standards, and operating procedures relating to appearance,

function, cleanliness, sanitation, and safety. Additionally, under Section 8.E. of the Agreements,

Defendants agreed to operate the Restaurants in full compliance with all applicable laws,

ordinances and regulations, including and without limitation to all government regulations

relating to health and sanitation, and to refrain from any business or advertising practice which

may be injurious to the business or goodwill associated with the Marks and other Perkins

restaurants.

         43.       Regarding the defined terms of Reports, Financial Statements, and Financial

Condition, Section 10. of the Agreements required Defendants to provide within specified

amounts of time a report of Gross Sales, a profit and loss statement, a fiscal year-end balance

sheet, income statement, and statement of changes in financial position of the Restaurants.

         44.       Under Section 10., Defendants also agreed that, if at any time they were

delinquent in the payment of any amount owed to Perkins or its affiliates, they would, upon

request, furnish PMC with income statements and balance sheets for such period and as of such

dates and all in such detail as requested.

         45.       Section 14.A. of the Agreements governs the Termination of the License and

provides that in the event of a breach, and unless cured to PMC’s satisfaction, the Agreements




                                             Page 11 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 12 of 31                       PageID 12



would terminate 30 days from the date notice was given if the licensee or any guarantor, for

example:

               (1)         failed to pay royalty fees, Marketing Fund contributions, or any other
                           amounts due to PMC or its affiliates or subsidiaries;

               (2)         failed to comply with any other provision of the Agreement or any
                           mandatory specification, standard, or operating procedure unless,
                           however, such failure could not reasonably be corrected within such thirty
                           (30) day period and Defendants undertook within ten (10) days after such
                           written notice was delivered and Defendants diligently thereafter
                           continued efforts to bring the Restaurant and its Premises into full
                           compliance, and to furnish proof accepted to PMC of such efforts and the
                           date by which full compliance would be achieved; [or]

               (3)         made any material misrepresentation regarding Defendants’ organizational
                           or financial structure or financial condition.

         46.         Section 14.B.11. of the Agreements states that unless PMC has notified

Defendants in writing to the contrary after discovering the relevant facts, the Agreements would

terminate automatically and immediately without further action or notice if CLC failed on three

(3) or more separate occasions, for which notices of default were given, within any period of

twelve (12) consecutive months to comply with the Agreements whether or not such failures to

comply were corrected after notice of default as given, or fail on two (2) or more separate

occasions, for which notices of default were given, within any period of twelve (12) consecutive

months to comply with the same obligation under the Agreement whether or not such failures to

comply are corrected after notice of default is given; or, under section 14.B.12., if CLC breached

a material obligation, representation, or warranty contained in the Agreements and such breach

by its nature was incurable.

         47.         Section 16. of the License Agreements contains the following restrictive

covenants and rights and obligation upon termination or expiration of the Agreements:



                                              Page 12 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 13 of 31                          PageID 13



           16.     COVENANT NOT TO COMPETE; RIGHTS AND OBLIGATIONS OF
                   COMPANY AND LICENSEE UPON TERMINATION OR EXPIRATION OF
                   THE LICENSE.

                   A.   SEVERABILITY AND SUBSTITUTION OF VALID PROVISIONS.

                 You acknowledge and agree that we have invested a substantial amount of time
         and money in developing the System, the Marks, and the Confidential Information and
         that we would be unable to protect our System, the Marks, Confidential Information and
         trade secrets against unauthorized use or disclosure and would be unable to encourage a
         free exchange of ideas and information among us and our licensees if prospective
         licensees or licensees were permitted to hold interests in or perform services for any
         competing business and that the following restrictions are reasonably required in order to
         protect our information, marketing strategies, operating policies and other elements of the
         System from unauthorized appropriation . . . . You understand and acknowledge that the
         determination of any similarity to or competition with Perkins restaurants is dependent on
         many factors including, but not limited to, marketing strategies; menu; guest check
         average; size, configuration, decor and "trade dress" of the restaurants; operating methods
         and policies; target audience demographic profile; and hours of service. You further
         understand because of the possibility of changes in the System and the emergence of new
         unforeseen competing restaurant concepts, that determining whether or not any
         competing restaurant business is the same or similar to Perkins restaurants will depend on
         the facts and circumstances existing at the time such determination is made. You further
         agree that for a period of two (2) years after the termination or expiration of this
         Agreement, you and all of such persons will be subject to the same restriction on
         competing activities within the trade area (the "Trade Area") of the Restaurant or within
         the trade area (as reasonably determined by us) of any Perkins restaurant operated by us
         or any other licensee of ours, but in no event within a radius of three (3) miles from any
         such restaurant. The Trade Area is that area contained within a 3 mile radius of the
         Restaurant. You acknowledge that the determination of the Trade Area is based on many
         factors, some of which are subjective, and that the Trade Area as described in this
         Agreement is reasonable under the circumstances. For purposes hereof, an indirect
         interest will be presumed to exist if such interest is that of the spouse or of a parent or
         child of another person, in addition to other forms of indirect or beneficial interests . . . .

                   B.   PAYMENT OF AMOUNTS OWED TO COMPANY.

                 You must pay to us within fifteen (15) days after the effective date of termination
         or expiration of this Agreement, or such later date that the amounts due to us are
         determined, all royalty fees, Marketing Fund contributions, amounts owed for your
         purchases from us or our subsidiaries and affiliates, predecessors, successors and assigns,
         interest due on any of the foregoing, and all other amounts owed to us or our subsidiaries
         and affiliates under this Agreement or otherwise.




                                              Page 13 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 14 of 31                         PageID 14



                   C.    MARKS AND SYSTEM.

                You agree that immediately after the termination or expiration of this Agreement,
         you will:

                   (1)   not directly or indirectly at any time or in any manner identify yourself or
                         any business as a current or former Perkins restaurant, or as a franchisee or
                         licensee of, or as otherwise associated with us, or use any Mark or any
                         colorable imitation thereof in any manner or for any purpose, or utilize for
                         any purpose any trade name, trade or service mark or other commercial
                         symbol that suggests or indicates a connection or association with us;

                   (2)   remove from the Premises and discontinue using for any purpose the
                         oversized American flag and the bakery display cases;

                   (3)   remove from the Premises, discontinue using for any purpose and return to
                         us (or with our consent, destroy) any and all signs, flags, menus, fixtures,
                         furniture, furnishings, equipment, advertising, materials, stationery
                         supplies, forms or other articles that display or contain any Mark or that
                         otherwise identify or relate to a Perkins restaurant;

                   (4)   remove all Marks that are affixed to uniforms and/or, at our direction,
                         cease to use all uniforms that have been used in the Restaurant;

                   (5)   take such action as may be required to cancel all fictitious or assumed
                         name or equivalent registrations relating to your use of any Mark;

                   (6)   change the telephone number of the Restaurant and direct the telephone
                         company to provide a recorded message advising callers that the prior
                         number is no longer in service, and instruct all telephone directory
                         publishers to modify all telephone directory listings of the Restaurant
                         associated with any Marks when the directories are next published;

                   (7)   terminate or assign to us, as we may elect, any website that identifies you
                         as currently or formerly associated with us or that displays any Mark, as
                         well as any domain name of such website, and you acknowledge that we
                         shall have the sole right to any such domain name;

                   (8)   take such action to alter the physical interior and exterior decor of the
                         Restaurant (specifically including, but not limited to, removing distinctive
                         architectural features of or on the building) as will effectively de-identify
                         and distinguish the Premises from the System; and

                   (9)   furnish to us, within thirty (30) days after the effective date of termination
                         or expiration, evidence satisfactory to us of your compliance with the
                         foregoing obligations.
                                              Page 14 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 15 of 31                       PageID 15




                 In the event that you fail to take such actions as required above to our
         satisfaction within thirty (30) days of termination or expiration of this Agreement, you
         grant us the right to enter the Premises to remove all items bearing the Marks and take
         such actions as we deem necessary to de-identify the Restaurant from the System without
         committing any trespass or incurring any liability for such actions. You acknowledge and
         agree that you will be responsible for all costs and expenses that we incur in taking such
         actions.

                   D.     CONFIDENTIAL INFORMATION.

                 You agree that upon termination or expiration of this Agreement, you will
         immediately cease to use in any business or otherwise any of our Confidential
         Information disclosed to, or otherwise learned or acquired by you, and that you will
         return to us all copies of the Operations Manual and all other Confidential Information
         which we have loaned or made available to you or which is otherwise in your possession.
         You must also provide us with any and all supplies of our flour and other proprietary
         mixes for which you will be compensated at the lower of their cost or market value.

         E.        CONTINUING OBLIGATIONS.

        All obligations of the Company and Licensee which expressly or by their nature survive
the expiration or termination of this Agreement shall continue in full force and effect subsequent
to and notwithstanding its expiration or termination and until they are satisfied in full or by their
nature expire.

         48.       Section 18. of the Agreements governs and is titled Enforcement. Under Section

18.D., Defendants agreed that PMC has the right to preliminary injunctive relief to restrain any

conduct by Defendants in the development or operation of each Restaurant that could materially

damage the goodwill associated with the System, the Marks, and Perkins restaurants. Defendants

further agreed that PMC is not required to post a bond to obtain injunctive relief.

         49.       Section 18.B. of the Agreements is the Waiver of Obligations clause. It provides

that the Parties may unilaterally waive or reduce any obligations or restriction under the

Agreements without prejudice to any other rights that the respective Party may have, will be

subject to continuing review, and may be revoked, in the good faith exercised in PMC’s sole




                                             Page 15 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 16 of 31                     PageID 16



discretion, at any time and for any reason, effective upon delivery of ten (10) days’ prior written

notice.

          50.      Continuing, Section 18.B. provides that neither Party shall be deemed to have

waived or impaired any right, power, or option reserved by the Agreements by virtue of any

custom or practice of the parties at variance with the terms of the Agreements; any failure,

refusal, or neglect by either Party to exercise any right under the Agreements to insist upon exact

compliance by the other with its obligations thereunder, including, without limitation, any

mandatory specification, standard, or operating procedure; any waiver, forbearance, delay,

failure, or omission by PMC to exercise any right, power, or option, whether of the same, similar

or different nature, with respect to any other Perkins restaurant; or the acceptance of PMC of any

payments from CLC after any breach of the Agreements.

          51.      Under Section 18.F. of the Agreements, Defendants agreed that the prevailing

party in any proceeding to enforce or interpret any provision of the Agreements shall be entitled

to reimbursement of that party’s costs and expenses, including but not limited to, reasonable

accounting and attorney’s fees.

          52.      Section 18.G. of the Agreements provides that except to the extent governed by

the Trademark Act of 1946 or other federal law, the Agreements and licenses granted thereunder

shall be governed by Tennessee law without regard to conflicts of laws rules. Section 18.G.

contains a choice-of-forum clause designating this Court and Tennessee state courts in this

District as the exclusive forum for any dispute related to or arising out of the Agreements.

Defendants also agreed to irrevocably submit to the jurisdiction and venue of this Court.




                                             Page 16 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 17 of 31                     PageID 17



         53.       In addition, Defendants Kane and Kochis signed the Guaranty as an attachment to

each Restaurant’s Agreement. Under the Guaranty, Defendants Kane and Kochis agreed to

personally and unconditionally, jointly, and severally:

                         i.      guarantee that each Restaurant would punctually pay when due all
                                 amounts required to be paid under the Agreement and perform
                                 each and every undertaking, agreement, and covenant set forth in
                                 the Agreement; and

                         ii.     agree to be personally bound by, and personally liable for, the
                                 breach of each and every provision in the Agreement, and to pay
                                 any and all expenses (including reasonable attorney’s and
                                 accountant’s fees and expenses) incurred by PMC in enforcing any
                                 rights under the Guaranty.

B.       Default and Termination of the License Agreements and the Temporary License

         54.       On May 4, 2018, PMC provided CLC with a Notice of Default letter (the “May 4,

2018 Notice”) in accordance with Section 19. of the Agreements and informing Defendants that

they were in default of certain obligations under the License Agreements. Per the Notice,

Defendants were in default of Section 8.C. (“Approved Products, Distributors and Suppliers”)

for using unapproved products in the Restaurants, namely turkey and pork chops. A true and

correct copy of the May 4, 2018 Notice is attached hereto as Exhibit 4.

         55.       In addition, the May 4, 2018 Notice highlighted that Defendants were in default

of Sections 7. and 9. of the Agreements due to failures to pay royalties and contributions to the

Marketing Fund. In accordance with the License Agreements, the May 4, 2018 Notice informed

Defendants that their Agreements would terminate thirty (30) days from the date they received

the Notice unless all past due amounts were paid on or before the termination date.

         56.       The License Agreements terminated on June 5, 2018. That same day, Defendant

Kane drove to Memphis to meet with a team of PMC representatives to discuss CLC and

Defendants’ defaults under the License Agreements. During the meeting in Memphis, the
                                             Page 17 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 18 of 31                       PageID 18



Parties reached an understanding that PMC would (i) permit CLC to hold a temporary license to

continue operating the Restaurants as Perkins restaurants so long as certain conditions were met,

and (ii) consider reinstating the terminated License Agreements subject to certain conditions,

including providing financial statements for each Restaurant, becoming current with royalty and

Marketing Fund contributions, and obtaining documents related to equipment vendors and

ongoing remodels.

         57.         On June 8, 2018, Dave Blouin, Vice President of Franchise Operations of PMC,

sent a Letter of Understanding to CLC outlining the basic elements of the agreement reached

during the June 5 meeting to allow CLC to temporarily continue operating the Restaurants. The

Letter of Understanding reiterated PMC’s commitment to helping Defendants define success and

guide them in their business, and it also memorialized the understanding that all terms in the

License Agreements that were not specifically modified by the provisions in the letter were

incorporated by reference. A true and correct copy of the Letter of Understanding is attached

hereto as Exhibit 5.

         58.         Next, on October 25, 2018, PMC sent a letter to CLC providing notice of CLC’s

repeated breaches of the License Agreements, as incorporated into the temporary license

agreement. A true and correct copy of the October 25, 2018 letter from PMC to CLC is attached

hereto as Exhibit 6. The letter listed the following ways in which CLC was breaching the

temporary license and stated the required action for each item:

               (1)          CLC was delinquent on payments in the amount, at that time, of $190,000
                            (not including the amounts which PMC agreed to defer);

               (2)          Reconstruction of certain parts of the Boardman, Canton, Grove City, and
                            Austintown Restaurants that had not been timely completed;

               (3)          Insufficient or nonexistent training;

                                                 Page 18 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 19 of 31                          PageID 19



               (4)          Continuing to purchase from non-approved vendors or suppliers and
                            selling unapproved products;

               (5)          Failing 16 quality assurances (“QAs”), including 4 failures for food safety;

               (6)          Continuing to run unapproved “specials;” and

               (7)          Failure to timely and appropriately address guest complaints.

         59.         The letter dated October 25, 2018 from PMC warned CLC that failure to cure the

defaults for past due monies owed or failure to pay the weekly royalty payment on time would

result in termination of the temporary license.

         60.         Over the next few months, CLC attempted to address PMC’s notices and

requirements and remedy is breaches.            PMC, in good faith, and in reasonable reliance on

Defendants’ purported good faith, endeavored to continue the Parties’ business relationship

under temporary license, with the terms of the License Agreements incorporated therein.

         61.         However, on May 17, 2019, Jeff D. Warne, President & CEO of PMC, sent a

letter to CLC and Defendant informing them of PMC’s grave concerns regarding the

Pennsylvania Bureau of Food Safety and Laboratory Services’ temporary closure of the Grove

City - W. Main Street, PA Restaurant due to a number of health and safety deficiencies, some of

which related to construction that had dragged on for a year. The letter further detailed how the

Restaurant’s closure resulted in unfavorable media coverage, which raised concerns of harm to

PMC’s goodwill, and other Perkins restaurants in the region. In addition, the letter provided

notice to CLC and Defendant Kane that the temporary license agreement was in jeopardy and

proposed that the Parties meet to discuss CLC’s continued deficiencies. A true and correct copy

of the May 17, 2019 letter is attached hereto as Exhibit 7.

         62.         Finally, on June 3, 2019, PMC provided CLC and Defendant Kane with a Notice

of Termination of Temporary License letter for all Restaurants (the “June 3 Notice of
                                                Page 19 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 20 of 31                         PageID 20



Termination”) and, on June 4, 2019, issued a De-Identification letter (the “De-Identification

Letter”) pursuant to Section 16 of the License Agreements. True and correct copies of the June 3

and 4, 2019 letters are attached hereto as collective Exhibit 8.

         63.         The June 3 Notice of Termination summarized the Parties’ correspondence and

course of dealing as discussed above and stated that, as a result of CLC’s failure to meet the

conditions set forth in the Letter of Understanding, including the failure to pay amounts owed to

PMC, PMC was terminating the License Agreements, as incorporated into the temporary license.

As of the date of the June 3 Notice of Termination, Defendants owed to PMC:

               (1)          Royalties                      $742,913.29;

               (2)          Deferred Royalties             $757, 656.50;

               (3)          Marketing Contributions        $609,934.65;

               (4)          Transfer Fees                  $54,000.00.

         The June 3 Notice of Termination reminded CLC and Defendant Kane that Sections 15.

and 16. of the License Agreements governed the obligations of CLC and that Defendants Kane

and Kochis, as guarantors, owed to PMC as a result of the termination.

         64.         Likewise, the De-Identification Letter reminded Defendants of their post-

termination obligations, e.g., that Section 16. of the License Agreements requires CLC to pay to

PMC all sums due and owing within 15 days of termination.

         65.         Furthermore, Section 16 of the License Agreements requires CLC to:

               (1) immediately cease identifying itself as a current or former Perkins restaurant, or
                   as a licensee, or use any trademark or colorable imitation thereof;

               (2) remove from the premises the oversized American flag and bakery display cases;

               (3) remove from the premises and discontinue using all signs, flags, menus, fixtures,
                   furniture, furnishing, equipment, advertising, materials, stationery supplies, forms

                                                 Page 20 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 21 of 31                          PageID 21



                   or other articles that display or contain any trademark or that otherwise identify
                   or relate to a Perkins restaurant;

               (4) remove all marks that are affixed to uniforms or cease to use all uniforms that
                   have been used at the restaurants;

               (5) take such action act may be required to cancel all fictitious or assumed name
                   registrations related to CLC’s use of any trademark

               (6) change the telephone numbers of the restaurants;

               (7) terminate or assign to PMC any website that identified CLC as currently or
                   formerly associated with PMC or that displays any Mark, as well as any domain
                   names of such websites;

               (8) take such action to alter the physical interior and exterior décor of the Restaurants
                   (specifically including, but not limited to, removing distinctive architectural
                   features of or on the buildings as well effectively de-identify and distinguish the
                   premises from the Perkins restaurant system; and

               (9) furnish to PMC, within 30 days after the effective date of termination, evidence
                   satisfactory to PMC or CLC’s compliance with the foregoing obligations.

         66.       To that end, PMC also reminded CLC of its need to schedule personnel to visit

the Restaurants to ensure compliance with the de-identification obligations and requested

information regarding CLC’s plans, including a timeline, to de-identify the facilities.

C.       Violation of CLC’s Post-Termination Obligations and Irreparable Harm to PMC

         67.       After receiving the June 3 Notice of Termination and the De-Identification Letter,

Defendants did not comply with their contractual post-termination obligations.

         68.       Under Section 16.B. and the Guaranty of the License Agreements, Defendants

were required, jointly and severally, to pay to PMC all sums due and owing on or before June 18,

2019.

         69.       Defendants have materially breached their obligations as provided by Section

16.B. and the Guaranty by failing to make any such payment. As of the date of the filing of this

Complaint, Defendants remain in default, and PMC has not received any such payment.
                                               Page 21 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 22 of 31                          PageID 22



         70.       In addition, upon information and belief, Defendants are in breach of their post-

termination obligations, in violation of Section 16 of the License Agreements.

         71.       Specifically, CLC continues to operate all twenty-seven (27) Restaurants as

Perkins Restaurants, thereby using misappropriating PMC’s System and Confidential

Information and infringing upon PMC’s Marks for their own benefit and in direct competition

with other Perkins corporate and franchise restaurants.

         72.       In fact, each of the twenty-seven (27) Restaurants is still listed on internet search

engines and social media websites as a Perkins Restaurant and is open for business; each of the

twenty-seven (27) Restaurants continues to use the phone number associated with it when CLC

was operating under the License Agreements; and, upon information and belief, neither CLC nor

Defendants Kane and Kochis have taken any steps to de-identify in any of the required methods

contained within Section 16. of the License Agreements.

         73.       PMC has a substantial interest in preventing Defendants from misappropriating its

System and Confidential Information and infringing upon its Marks.

         74.       It is vitally important to the Perkins franchise system, and all other authorized

Perkins licensees/franchisees, that Defendants not be allowed to operate Perkins restaurants

without authorization and in direct competition with authorized Perkins license/franchise owners

using the System, Confidential Information, and Marks provided to Defendants by PMC.

         75.       By continuing to operate Perkins restaurants without authorization, PMC has no

oversight or recourse over any violations or infringements of the specifications, standards, and

procedures, and the compliance with laws and good business practices as required by the License

Agreements.




                                               Page 22 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 23 of 31                        PageID 23



          76.      PMC has no means of enforcing the post-termination restrictive covenants and

obligations of the License Agreements other than to seek temporary and permanent injunctive

relief.

                                    IV.     CAUSES OF ACTION

          COUNT ONE – BREACH OF CONTRACT AGAINST ALL DEFENDANTS

          77.      PMC incorporates each preceding paragraph as if fully stated herein.

          78.      When CLC signed the License Agreements and Defendants Kane and Kochis

signed the Guaranties, binding and enforceable contracts were formed.

          79.      Due to the continuous material breaches described herein, PMC terminated the

License Agreements.

          80.      After the License Agreements terminated, the Parties entered into the temporary

license agreement in June 2018, and all terms contained in the License Agreements which were

not specifically modified by the provisions of the June 8, 2018 Letter of Understanding were

expressly incorporated by reference.

          81.      Due to CLC’s continuous breaches over the course of the License Agreements

and the temporary license, PMC properly terminated the temporary license on June 3, 2019,

pursuant to the terms of the License Agreements incorporated therein.

          82.      Defendants have materially breached the post-termination obligations of the

License Agreements by failing to pay to PMC all sums due and owing within 15 days of the

termination of the License Agreements for all twenty-seven (27) Restaurants, as incorporated

into the temporary license, and failing to:

                (1) immediately cease identifying itself as a current or former Perkins restaurant, or
                    as a licensee, or use any trademark or colorable imitation thereof;

                (2) remove from the premises the oversized American flag and bakery display cases;
                                               Page 23 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 24 of 31                          PageID 24




               (3) remove from the premises and discontinue using all signs, flags, menus, fixtures,
                   furniture, furnishing, equipment, advertising, materials, stationery supplies, forms
                   or other articles that display or contain any trademark or that otherwise identify
                   or relate to a Perkins restaurant;

               (4) remove all marks that are affixed to uniforms or cease to use all uniforms that
                   have been used at the restaurants;

               (5) take such action act may be required to cancel all fictitious or assumed name
                   registrations related to CLC’s use of any trademark

               (6) change the telephone numbers of the restaurants;

               (7) terminate or assign to PMC any website that identified CLC as currently or
                   formerly associated with PMC or that displays any Mark, as well as any domain
                   names of such websites;

               (8) take such action to alter the physical interior and exterior décor of the Restaurants
                   (specifically including, but not limited to, removing distinctive architectural
                   features of or on the buildings as well effectively de-identify and distinguish the
                   premises from the Perkins restaurant system; and

               (9) furnish to PMC, within 30 days after the effective date of termination, evidence
                   satisfactory to PMC or CLC’s compliance with the foregoing obligations.

         83.       Moreover, Defendants’ continued unauthorized operation of Perkins restaurants

and misappropriation of its System, Confidential Information, and Marks beyond termination

violates the restrictive covenant not to compete in Section 16.A. of the License Agreements.

         84.       As a direct, proximate, and foreseeable result of these breaches of contract, PMC

has suffered and, absent equitable relief, will continue to suffer actual damages, including but not

limited to lost revenues and profits in amounts presently incalculable, and irreparable harm,

including but not limited to loss of franchise opportunities, loss of customers, goodwill, and

confidential information, for which PMC has no adequate remedy at law.

         85.       For these reasons, PMC seeks to immediately enforce the injunctive relief as

agreed upon by the Parties in Section 18.D. of the License Agreements.

                                               Page 24 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 25 of 31                        PageID 25



         86.       PMC seeks all compensatory damages allowed by law or under the offer letters in

an amount no less than $2,164,504.44, exclusive of interest and costs.

         87.       As a result of Defendants’ material breaches of the License Agreements and the

temporary license as described herein, the extent of the damages to PMC, including but not

limited to its System, Confidential Information, Marks, and goodwill, is uncertain and/or difficult

to quantify. Accordingly, PMC seeks liquidated damages under Section 15. of the License

Agreements equal to the monthly average of the royalty fees and Marketing Fund contributions

paid during the term of the License Agreements and temporary license, multiplied by thirty-six;

or, in the event that PMC is unable to determine the amount payable by reason of Defendants’

failure to submit some or all of CLC’s Gross Sales, PMC may estimate the Gross Sales for the

applicable period described above for the purpose of computing the amount payable to PMC by

Defendants.

         88.       Under Section 18.F. of the License Agreements, PMC is also entitled to recover

its costs and expenses.

 COUNT TWO – INFRINGEMENT OF A FEDERALLY-REGISTERED TRADEMARK
                     AGAINST ALL DEFENDANTS

         89.       PMC incorporates each preceding paragraph as if fully stated herein.

         90.       Since registering its trademarks, PMC has extensively advertised its Marks in

connection with the Perkins franchised businesses.

         91.       PMC’s Marks are famous and well-known within the restaurant services and

bakery services industries and to the general public throughout North America.

         92.       Defendants’ right to use the PMC Marks derived solely from the License

Agreements and their terms, which the temporary license expressed incorporated.

         93.       The License Agreements and temporary license were properly terminated.
                                              Page 25 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 26 of 31                        PageID 26



         94.       CLC has infringed upon PMC’s federally-registered Perkins Marks in interstate

commerce by various acts, including and without limitation, continuing to operate Perkins

restaurants under the Perkins Marks, which are the same and/or confusingly similar to PMC’s

federally-registered Perkins Marks.

         95.       Defendants’ uses of the Perkins Marks for the operation of its restaurants is

without PMC’s permission or authority and is likely to cause confusion, to cause mistake, and/or

to deceive the purchasing public and also constitutes initial interest confusion.

         96.       Defendants’ uses of the Perkins Marks has been made notwithstanding PMC’s

well-known and prior established rights in the Perkins Marks with constructive notice of PMC’s

federal registration rights under 15 U.S.C. § 1072.

         97.       Defendants’ conduct constitutes infringement of the federally-registered Perkins

Marks in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

         98.       Defendants’ misappropriations of PMC’s Marks Information are willful,

malicious, or in reckless disregard of the terms of the License Agreements, which has damaged

PMC’s protected trademarks, trade names, and goodwill. Thus, PMC is entitled to the damages

available under 15 U.S.C. § 1117, including those for exceptional cases.

         99.       Defendants’ infringing activities have caused and, unless enjoined by this Court,

will continue to cause irreparable injury and other damage to PMC’s business, reputation, and

good will in the federally-registered Perkins Marks, for which PMC has no adequate remedy at

law.

COUNT THREE – VIOLATION OF THE DEFEND TRADE SECRETS ACT, 18 U.S.C. §
               1836, ET SEQ. AGAINST ALL DEFENDANTS

         100.      PMC incorporates each preceding paragraph as if fully stated herein.



                                              Page 26 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 27 of 31                         PageID 27



         101.       As described in this Complaint and the License Agreements, Defendants

acknowledged and agreed that PMC possesses certain confidential and proprietary information

and trade secrets (defined in the Agreements as the “Confidential Information”) consisting of,

but not limited to:

              (1)          methods and procedures relating to the development and operations of
                           Perkins restaurants, whether contained in the Operations Manual or
                           otherwise;

              (2)          secret recipes and flour and other mixes, menu analysis, and methods of
                           preparation of Products and services offered in Perkins restaurants;

              (3)          methods, procedures, and techniques for preparing, packaging, marketing,
                           selling and delivering Products and services offered in Perkins restaurants;

              (4)          knowledge of test programs, concepts, and results relating to the planning,
                           development and testing of the System and Products and services offered
                           in Perkins restaurants;

              (5)          sources of purchase of food, beverages and other ingredients used by
                           Perkins restaurants;

              (6)          marketing programs and image; and

              (7)          methods, techniques, specifications, procedures, information, systems and
                           knowledge of and experience in the development, licensing, and operation
                           of Perkins restaurants.

         102.       PMC invested a substantial amount of money and time in developing the

Confidential Information, and the Parties agreed it is a valuable asset of PMC’s and includes

trade secrets, all of which warranted Defendants’ agreeing to prevent unauthorized use or

disclosure of the Confidential Information.

         103.       The Confidential Information described above is related to services offered and

provided by PMC, and PMC offers and provides those services in interstate commerce.

         104.       The Confidential Information is not commonly known by or available to the

public; it derives economic value, actual or potential, from not being generally known to, and not
                                               Page 27 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 28 of 31                        PageID 28



being readily ascertainable by proper means, by other persons who can obtain economic value

from its disclosure or use; and it is the subject of efforts that are reasonable under the

circumstances to maintain their secrecy.

         105.      The Confidential Information, in whole or in part, constitutes a “trade secret”

under the Defend Trade Secrets Act, 18 U.S.C. § 1839(3).

         106.      Defendants have misappropriated and continue to misappropriate PMC’s System,

Marks, and Confidential Information, willfully, maliciously, or in reckless disregard of the terms

of the License Agreements, which has damaged PMC’s well-protected trade secrets and

goodwill.

         107.      Despite receiving notices of the termination of the License Agreements and

temporary licenses, CLC continues to operate all twenty-seven (27) Perkins restaurants by using

PMC’s System, Marks, and Confidential Information.

         108.      As a result of Defendants’ ongoing and unlawful conduct, PMC has been

damaged in an amount to be proven at trial. PMC has also suffered and will continue to suffer

irreparable harm that is not compensable by money damages and may only be remedied by

injunctive relief, which is available under 18 U.S.C. § 1836(b)(3).

         109.      Given that Defendants’ ongoing misappropriations are willful and malicious,

PMC is additionally entitled to an award attorney’s fees.

            COUNT FOUR – VIOLATION OF THE TENNESSEE UNIFORM TRADE
                  SECRETS ACT, TENN. CODE ANN § 25-1701, ET SEQ. –
           MISAPPROPRIATION OF TRADE SECRETS AGAINST ALL DEFENDANTS

         110.      PMC incorporates each preceding paragraph as if fully stated herein.

         111.      The Confidential Information described herein is not commonly known by or

available to the public; it derives economic value, actual or potential, from not being generally

                                              Page 28 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 29 of 31                       PageID 29



known to, and not being readily ascertainable by proper means, by other persons who can obtain

economic value from its disclosure or use; and it is the subject of efforts that are reasonable

under the circumstances to maintain their secrecy.

         112.      The Confidential Information, in whole or in part, constitutes a “trade secret”

under Tennessee Uniform Trade Secrets Act (“TUTA”), Tenn. Code Ann. § 47-25-1702.

         113.      In continuing to operate the twenty-seven (27) Restaurants as Perkins restaurants

in material breach of License Agreements’ post-termination obligations, Defendants have

misappropriated and continue to misappropriate PMC’s System, Marks, and Confidential

Information, willfully, maliciously, or in reckless disregard of the terms of the License

Agreements, which has damaged PMC’s well-protected trade secrets and goodwill.

         114.      As a result of Defendants’ ongoing and unlawful conduct, PMC has been

damaged in an amount to be proven at trial. PMC has also suffered and will continue to suffer

irreparable harm that is not compensable by money damages and may only be remedied by

injunctive relief, which is available under Tenn. Code Ann. § 47-25-1703.

         115.      Given that Defendants’ ongoing misappropriations are willful and malicious,

PMC is additionally entitled to an award of attorney’s fees.

                                   V.      PRAYER FOR RELIEF

         WHEREFORE, PMC respectfully requests the following relief in its favor and against all

Defendants jointly and severally:

         a.        all actual, compensatory, liquidated, and/or statutory damages suffered by
                   PMC with respect to each and every cause of action asserted herein;

         b.        all immediate, temporary, preliminary, and permanent injunctive relief to
                   which PMC is otherwise entitled to as a matter of law and equity;




                                              Page 29 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 30 of 31                       PageID 30



         c.        all costs, expenses, and attorney’s fees incurred by PMC in investigating,
                   readying, bringing, and prosecuting each and every cause of action
                   asserted herein; and

         d.        any additional relief the Court deems warranted under the circumstances.


This, the 27th day of June, 2019.


                                                        Respectfully submitted,

                                                        BAKER, DONELSON, BEARMAN,
                                                        CALDWELL & BERKOWITZ, PC

                                                        /s/ Eugene J. Podesta, Jr.
                                                        Eugene J. Podesta, Jr. (Tenn. Bar. #9831)
                                                        Nicole D. Berkowitz (Tenn. Bar #35046)
                                                        W. Preston Battle IV (Tenn. Bar #35044)
                                                        165 Madison Avenue, Suite 2000
                                                        Memphis, Tennessee 38103
                                                        901-526-2000 (Telephone)
                                                        901-577-2303 (Fax)
                                                        gpodesta@bakerdonelson.com
                                                        nberkowitz@bakerdonelson.com
                                                        pbattle@bakerdonelson.com

                                                        Attorneys for Plaintiff




                                              Page 30 of 31
4845-9036-8411v6
2012648-000004
Case 2:19-cv-02414-JPM-dkv Document 1 Filed 06/27/19 Page 31 of 31   PageID 31
